This cause is before us on relator’s motion in limine for an order allowing it to depose Don S. McAuliffe regarding his alleged efforts to reserve the name “The Fairfield Leader” with the Secretary of State. The motion is granted. Also before us is a joint motion for a protective order filed by David L. Landefeld and Paul D. More-hart. Landefeld’s motion is granted. Morehart’s motion is denied insofar as it relates to his knowledge of the allegations about McAuliffe. It is granted in all other respects.
Moyer, C.J., Holmes, Wright, H. Brown and Resnick, JJ., concur.
Sweeney and Douglas, JJ., concur in part and dissent in part.